Reynolds, J.
The State appeals from a judgment awarding respondents $21,263, and interest, as direct and consequential damage for the appropriation for highway purposes of some 46.5 acres of timberland in the Town of Lewis, Essex County.
Respondents, the owners of approximately 800 acres located east of H. S. Route 9 in the Town of Lewis, had their property bisected in a north-south direction by the State for the construction of the Adirondack Northway. Predictably, there is a wide discrepancy in the valuations submitted by the litigants, the State conceding only limited consequential damages and failing to relate its alleged comparables to the subject property in any meaningful way and the respondents valuing the land in terms of naked land plus cut marketable trees and introducing comparables which bore values as much as 200% less than the value assigned to the subject property.- The trial court, though obviously dissatisfied with both parties’ appraisals, nevertheless essentially adopted the respondents’ approaches in reaching its determination as to value.. However, the respondents’ valuation, as noted, was based on the marketability of the trees separated from the land, plus a distinct value for the naked land, and this clearly is not a permissible method of valuation (4 Nichols, Eminent Domain [3d ed.], § 13.2, pp. 402-403; see, also, Duksa v. State of New York, 34 A D 2d 1053). The fact that respondents were engaged in timbering the land does not make respondents’ approach here acceptable. The value of a particular property is determined by the type and nature of the property involved and not by the owner’s commercial or noncommercial use thereof. Accordingly, the judgment must be reversed and a new trial ordered.
The judgment should be reversed, on the law and the facts, and a new trial ordered.